Action to recover for personal injuries sustained by plaintiffs when defendant Lotero’s car struck motorcycle on which plaintiffs were riding. Judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event. Plaintiffs proved facts sufficient to constitute a cause of action, but the verdict of the jury is against the weight of the evidence. Lazansky, P. J., Hagarty and Close, JJ., concur; Johnston and Taylor, JJ., concur as to reversal of the judgment but dissent as to granting a new trial and vote to dismiss the complaints on the ground that there was no causal relation between any negligent act on the part of Fox, the driver of the truck, and the striking of the motorcycle by defendant Lotero’s ear.